                                             Case 2:21-cv-00089-GMN-EJY Document 24 Filed 03/31/21 Page 1 of 3



                                         1    John E. Bragonje
                                              State Bar No. 9519
                                         2    Brian D. Blakley
                                              State Bar No. 13074
                                         3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Pkwy, Suite 600
                                         4    Las Vegas, NV 89169-5996
                                              Tel: 702.949.8200
                                         5    Fax: 702.949.8398
                                              E-mail:jbragonje@lewisroca.com
                                         6    E-mail:bblakley@lewisroca.com

                                         7    Dana M. Susman (Pro Hac Vice Pending)
                                              Daniel Gimmel (Pro Hac Vice)
                                         8    KANE KESSLER, P.C.
                                         9    600 Third Avenue, 35th Floor
                                              New York, NY 10016-1901
3993 Howard Hughes Parkway, Suite 600




                                        10    Tel: 212.541.6222
                                              Fax: 212.245.3009
                                        11    E-mail: dsusman@kanekesssler.com
                                                      dgimmel@kanekessler.com
                                        12
                                              Attorneys for Defendant All Saints Retail Limited
Las Vegas, NV 89169




                                        13

                                        14                                   UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF NEVADA
                                        15

                                        16   BLITZ NV, LLC,                                          Case No.: 2:21-cv-00089-GMN-EJY

                                        17                             Plaintiff,
                                                                                                     STIPULATION AND [PROPOSED]
                                        18   vs.                                                     ORDER TO EXTEND TIME TO RESPOND
                                                                                                     TO AMENDED COMPLAINT AND TO
                                        19   ALL SAINTS RETAIL LIMITED,                              CONTINUE RULE 26(F) SCHEDULING
                                                                                                     CONFERENCE
                                        20                             Defendant.

                                        21

                                        22            Defendant All Saints Retail Limited and Plaintiff Blitz NV, LLC, by and through their

                                        23   respective undersigned counsel, hereby stipulate as follows:

                                        24            1. Plaintiff initiated this action by the filing of a summons and complaint on January 15,

                                        25                 2021. On March 9, 2021, Defendant filed a motion to dismiss [ECF No. 12], based on

                                        26                 lack of personal jurisdiction, subject matter jurisdiction and for failure to properly serve

                                        27                 Defendant with process.

                                        28            2. In response, on March 23, 2021, Plaintiff filed a response to the Motion to Dismiss




                                             114028397.1
                                             Case 2:21-cv-00089-GMN-EJY Document 24 Filed 03/31/21 Page 2 of 3



                                         1                 asserting that the motion to dismiss be denied as moot or soon to be moot [ECF No.

                                         2                 19], the First Amended Complaint [ECF No. 18], along with a Motion to Extend Time

                                         3                 to Serve Process Upon Defendant All Saints Retail Limited Pursuant to FRCP 4(m)

                                         4                 (“Motion to Extend”) [ECF No. 20].

                                         5            3. Thereafter, the parties continued to have settlement discussions, and as part of these

                                         6                 discussions, Defendant has agreed to waive service of the Summons and Complaint

                                         7                 pursuant to Rule 4(d). Defendant will promptly provide the appropriate, duly executed

                                         8                 waiver of service form, which will then be filed with this court. In light of the

                                         9                 agreement to waive of service, the parties agree that the Motion to Extend is moot.
3993 Howard Hughes Parkway, Suite 600




                                        10            4. To allow for continued settlement discussions, the parties have agreed to make

                                        11                 Defendant’s deadline to respond to the First Amended Complaint commensurate with

                                        12                 the referenced waiver of service form, which deadline will be on or before June 28,
Las Vegas, NV 89169




                                        13                 2021. Such stipulation is without prejudice and with the express reservation of rights

                                        14                 by each party. Without limiting the foregoing, Defendant expressly reserves all

                                        15                 defenses and objections to the lawsuit, the court’s personal and subject matter

                                        16                 jurisdiction and the venue of this action, and Plaintiff expressly reserves all arguments

                                        17                 and allegations in connection with personal and subject matter jurisdiction and the

                                        18                 venue of this action.

                                        19            5. Further, based on the filing of the Motion to Dismiss, the current date to hold the 26(f)

                                        20                 conference is April 8, 2021 and the Discovery Plan/Scheduling Order is currently due

                                        21                 by April 23, 2021. Commensurate with the settlement discussions and extending the

                                        22                 deadline to respond to the First Amended Complaint, the parties further request a thirty-

                                        23                 day continuance of these deadlines from the date of Defendant’s response to the

                                        24                 amended complaint, but no later than July 28, 2021 for the 26(f) conference and 14-

                                        25                 days thereafter to file the Discovery Plan/Scheduling Order .

                                        26            6.   There is currently no trial or hearings scheduled in this matter.

                                        27

                                        28

                                                                                               -2-


                                             114028397.1
                                             Case 2:21-cv-00089-GMN-EJY Document 24 Filed 03/31/21 Page 3 of 3



                                         1
                                              Dated this 31st day of March 2021               Dated this 31st day of March 2021
                                         2
                                              FLANGAS LAW GROUP                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         3
                                              By:     /s/ Kimberly Stein                      By:     /s/ Brian Blakley
                                         4    Kimberly P. Stein                               John E. Bragonje
                                              Nevada Bar No. 8675                             State Bar No. 9519
                                         5    Email: kps@fdlawly.com                          Email: jbragonje@lrrc.com
                                              3275 South Jones Blvd., Ste. 105                Brian D. Blakley
                                         6                                                    State Bar No. 13074
                                              Las Vegas, NV 89146
                                              Tel: (702) 307-9500                             E-mail:bblakley@lewisroca.com
                                         7                                                    3993 Howard Hughes Pkwy, Suite 500
                                         8                                                    Las Vegas, NV 89159-5996
                                              CARLTON FIELDS                                  Tel: (702) 949-8200
                                         9    William Giltinan (Pro Hac Vice)
                                              FL Bar No. 27810                                KANE KESSLER, P.C.
3993 Howard Hughes Parkway, Suite 600




                                        10    4221 W. Boy Scout Blvd., Ste. 1000              Dana M. Susman (Pro Hac Vice Pending)
                                              Tampa, Florida 33607-4241                       Daniel Gimmel (Pro Hac Vice)
                                        11    (813) 229-4241                                  600 Third Avenue, 35th Floor
                                                                                              New York, NY 10016
                                        12    Attorneys for Plaintiff Blitz NV, LLC           Tel: 212-541-6222
Las Vegas, NV 89169




                                        13
                                                                                              Attorneys for Defendant All Saints Retail Limited
                                        14

                                        15                                                  ORDER

                                        16   IT IS SO ORDERED that:

                                        17            1. Defendant’s deadline to respond to the First Amended Complaint (ECF No. 18) will be

                                        18                 June 28, 2021.

                                        19            2. The current date to hold the 26(f) conference is continued until 30 days from

                                        20                 Defendant’s response to the First Amended Complaint, but no later than July 28, 2021,

                                        21                 and the Discovery Plan/Scheduling Order would be due 14-days thereafter.

                                        22            3. The Motion to Extend Time to Serve Process Upon Defendant All Saints Retail Limited

                                        23                 Pursuant to FRCP 4(m) (ECF No. 20) is hereby DENIED as moot in light of

                                        24                 Defendant’s waiver of service.

                                        25            4. The Stipulation and Order to Extend Time to Respond to Amended Complaint and to

                                        26                 Continue Rule 26(F) Scheduling Conference (ECF No. 23) is GRANTED.

                                        27
                                                                                                           ___________________________
                                        28                                                                 U.S. MAGISTRATE JUDGE

                                                                                              -3-          Dated: March 31, 2021

                                             114028397.1
